DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.

Response to Arguments
 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1, 3-9, and 15-19 in the reply filed on August 26, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.  Previously withdrawn, non-elected claims 10-14 are hereby rejoined.

Rejoinder
 	Claims 1, 3-9, and 15-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A), claims 10-14 directed to nonelected species and which require all the limitations of allowable claim 1, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 26, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
 	Claims #1, 3-19 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a bankwall provided between the first electrodes . . . a charge generation layer disposed between the first stack and the second stack . . . wherein the emission layer includes 
		As to claim 1, Bang et al. (U.S. Patent Publication No. 2018/0122875 A1), hereafter “Bang”, teaches in FIG. 7I a substrate 111 including: a first sub pixel BP; and a second sub pixel GP; first electrodes 261 patterned in the respective first and second sub pixel on the substrate; a bank 271 provided to cover an end of the first electrode, the bank being configured to expose some portions of the first electrode; an emission layer 262 provided on the bankwall and the bank, the emission layer including: a first stack 262a; a second stack 262b; and a charge generation layer 262c; a second electrode 263 provided on the emission layer.
		However, Bang does not teach bankwall 272 provided between the first electrodes.  Furthermore, Bang does not teach the charge generation layer disposed between the first stack and the second stack, nor the emission layer 262 includes a disconnected area in which the charge generation layer is discontinuous by a height of the bankwall.  
According to another interpretation in which the first stack is the portion of the emission layer 262 formed in BP and the second stack is the portion of 262 formed in GP, then Bang teaches a charge generation layer 262c disposed between the first stack and the second stack and the emission layer includes a disconnected area (area occupied by the 270 structures) in which the charge generation layer 262c is discontinuous by a height of the bankwall 271.  However, Bang still fails to teach bankwall 272 provided between the first electrodes and the allowance is maintained.
No other prior art references were found.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829